DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	In Claim 1, line 6
	“the microphone signals”  should be changed to: -- microphones signals --
2.	 In Claim 1, line 11
        	“directivity pre-processor”  should be changed to: -- directivity pre-processor circuit--
3.	 In Claim 5, line 3
	“the voice candidate signals”  should be changed to: -- the plurality of voice candidate signals --
4.	 In Claim 5, line 4
	“BSS Processor”  should be changed to: -- BSS processor circuit--

	“the voice candidate signals”  should be changed to: -- the  plurality of voice candidate signals --
6.	 In Claim 6, lines 3
	“the voice candidate signal having the lowest energy”  should be changed to: -- a voice candidate signal having a lowest energy --
7.	 In Claim 7, line 2
	“the voice candidate signals”  should be changed to: -- the  plurality of voice candidate signals --
8.	 In Claim 8, line 3
	“the noise candidate signals”  should be changed to: -- the  plurality of noise candidate signals --
9.	 In Claim 9, line 2
	“the voice candidate signals”  should be changed to: -- the  plurality of voice candidate signals --
10.	 In Claim 10, line 3
	“the noise candidate signals”  should be changed to: -- the  plurality of noise candidate signals --
11.	 In Claim 11, line 2
	“the noise candidate signals”  should be changed to: -- the  plurality of noise candidate signals --
12.	 In Claim 11, line 3

13.	 In Claim 12, line 2
	“the noise candidate signals”  should be changed to: -- the  plurality of noise candidate signals ---
14.	 In Claim 14, line 1
	“the audio device”  should be changed to: -- the head worn audio device --
15.	 In Claim 15, line 1
	“the audio device”  should be changed to: -- the head worn audio device --
16.	 In Claim 18, line 5
	“the microphone signals”  should be changed to: -- microphones signals --
17.	 In Claim 18, line 10
	“directivity pre-processor”  should be changed to: -- directivity pre-processor circuit--
18.	 In Claim 19, line 9
	“the microphone signals”  should be changed to:-- the plurality of microphones signals --


Response to Amendment
 	This office action is responsive to the applicant’s remarks received January 22, 2021.  Claims 1 & 3-20 have been fully considered and are persuasive. Claim 2 has been cancelled.

Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)

	
Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1 & 3-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed January 22, 2021. Claims 1 & 3-20 are now considered to be allowable subject matter. 

Allowable Subject Matter
1.	Claims 1 & 3-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1 & 3-20 uniquely identify the distinct features voice signal enhancement for head-worn audio devices.
The closest prior art made of record is Visser et al. (US 20080201138 A1 hereinafter, Visser ‘138), Nystrom (US 20120057717 A1) and Visser et al. (US 20120020485 A1 hereinafter, Visser ‘485).
The cited reference (Visser ‘138) teaches wherein  a headset is constructed to generate an acoustically distinct speech signal in a noisy acoustic environment. The headset positions a pair of 
The cited reference (Nystrom) teaches wherein noise-suppressing techniques using a dual-microphone headset include methods in which first and second audio input signals are generated from first and second microphones placed in or near a user's ears, or on each side of the user's throat. These audio input signals are correlated, to produce a correlation signal, and are also combined, to produce an intermediate audio signal. An output audio signal is generated by selectively adjusting the amplitude of the intermediate audio signal, based on the correlation signal, to emphasize correlated components of the first and second audio input signals, relative to uncorrelated components.
The cited reference (Visser ‘485) teaches wherein a multi-microphone system performs location-selective processing of an acoustic signal, wherein source location is indicated by directions of arrival relative to microphone pairs at opposite sides of a midsagittal plane of a user's head. 
The cited reference (Visser ‘138, Nystrom, Visser ‘485) fails to disclosea plurality of microphones, arranged at predefined positions, where each microphone provides a microphone signal; a directivity pre-processor circuit, connected with the plurality of microphones to receive the microphone signals and configured to provide at least a voice signal and a noise signal; a BSS processor circuit, connected with the directivity pre-processor circuit to receive at least the voice Claims 1 & 3-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677